DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species directed to Figs. 1-6 and 8-12 in the reply filed on 07/11/2022 is acknowledged.
Claims 22-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the upright part of the driver seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 31 depends from claim 2.  No where in claim 2 is a driver seat or upright part of the seat recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 depends upon itself.  Suggested correction is to amend claim 21 to depend from claim 20.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US PG Pub. No. 2020/009410, filed effectively filed Jun. 18, 2018).
Regarding claim 1, as broadly interpreted, Graham teaches a device capable of being used for abdominal sit-ups (see para. [0178-[0180], an abdominal muscle exercise device) and comprising a deformable material in a lumbosacral assist block (i.e., pads 432,434 which can be deformable pads and/or inflatable bladders with an adjustable volume, see paras. [0181], [0186], and Fig. 23 below), a hip stability pad (i.e., frame 114) attached to the lumbosacral assist block 432,434 and at least one hip strap (i.e., strap 170) attached directly to the hip stability pad 114 and the lumbosacral assist block 432,434 (i.e., strap 170 directly attached to frame 114 and underneath pads 432,434 via slots 424,426, see para. [0179] and Fig. 23 and 26).

    PNG
    media_image1.png
    440
    566
    media_image1.png
    Greyscale
 
Graham is silent in explicitly teaching wherein the hip strap 170 is elastic.
However, it has been held in In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) that selection of a known material having art recognized suitable for an intended purpose supported a prima facie case of obviousness. See MPEP 2144.07. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the strap 170 of Graham to be elastic in order to allow the straps 170 conform to the user’s waist and allow for an amount of elastic stretch when performing abdominal exercises.
Regarding claim 2, as broadly interpreted, Graham teaches a customizable anatomical sacral-ischial apparatus comprising a deformable material in a lumbosacral assist block (i.e., pads 432,434 which can be deformable pads and/or inflatable bladders with an adjustable volume, see paras. [0181], [0186], and Fig. 23 above), a means for adjusting a height of the lumbosacral assist block 432,434 (i.e., where the pads can be filled with different amounts of foam materials or air to change a height, see para. [0181]-[0186]), a hip stability pad (i.e., frame 114) attached to the lumbosacral assist block 432,434 and at least one hip strap 170 attached to the hip stability pad 114 and the lumbosacral assist block 432,434 (i.e., strap 170 directly attached to frame 114 and underneath pads 432,434 via slots 424,426, see para. [0179] and Fig. 23 and 26).
Graham is silent in explicitly teaching wherein the hip strap 170 is elastic.
However, it has been held in In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) that selection of a known material having art recognized suitable for an intended purpose supported a prima facie case of obviousness. See MPEP 2144.07. In this case, the strap 170 is inherently made of a material sufficient to secure to the waist of a user with an amount of stretch.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to formulate the strap 170 of Graham to be an elastic material in order to allow the straps 170 conform to the user’s waist and allow for an amount of elastic stretch when performing abdominal exercises.
Regarding claim 3, Graham teaches wherein the lumbosacral assist block 432,434 generally has a height to accommodate the user’s back/spine, but is silent in explicitly teaching wherein the lumbosacral assist block 432,434 is a same height as a user's human sacrum.  
However, mere changes in size/dimensions supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, Graham generally teaches wherein the lumbosacral assist block 432,434 generally has a height, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of Graham’s lumbosacral assist block 432,434 to have the same height as a user's human sacrum in order to allow the lumbosacral assist block 432,434 conform to the curvature of the user’s spine when performing abdominal exercises.
Regarding claim 4, Graham teaches wherein the deformable material is foam in the lumbosacral assist block 432,434 and the foam is compressed and stores energy when a user extends his/her lower back and contacts the lumbosacral assist block 432,434 (see paras. [0182]-[0185]) during an extension phase of a sit-up cycle and the foam of the lumbosacral assist block releases the stored energy and exerts a force on the lower back assisting a rise of the lower back and assisting lower abdominal muscles in a flexion phase of the sit-up cycle (i.e., where the deformation properties of the block 432,434 provide force distribution to a user during an abdominal exercise, see para. [0185]).   
Regarding claim 5, Graham teaches wherein the deformable material of the lumbosacral assist block 432,434 is rectangular shaped (se Fig. 23 above).  
Regarding claim 6, Graham teaches generally that the hip stability pad 114 has a shape to fit a user’s size and shape, but is silent in explicitly teaching wherein the hip stability pad is made to fit a user's size and shape of the user's ischial bones.  
However, mere changes in size/dimensions supported a case for obviousness where the device having the claimed relative dimensions would not perform differently than the prior art device.  (See MPEP 2144.04).  In this case, Graham generally teaches wherein the hip stability pad 114 generally has a size and shape to fit on the user, and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the size of Graham’s hip stability pad 114 to fit a user's size and shape of the user's ischial bones in order to allow the hip stability pad 114  conform to the curvature of parts of the user’s spine or interconnected bones thereof when performing abdominal exercises.
Regarding claim 31, the apparatus of Graham is fully capable of being modified to fit the space between the user's back and the upright part of the driver seat to provide back support during long trips (i.e., a user is fully capable of wearing the apparatus strapped to the waist and spinal region while sitting upright on a seat of a car).

Allowable Subject Matter
Claims 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein the hip stability pad is attached to a lower part of the lumbosacral assist block and a hip pad cushion is attached to a top side of the hip stability pad.
Claims 8-9 depend directly from claim 7 and if objected to for the same reasons as claim 7.
Regarding claim 10, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a bottom 34surface of the hip stability pad is made from a non-slip material in order to prevent the hip stability pad from moving on a floor or other surface when a user performs sit-ups with the customizable anatomical sacral-ischial apparatus.  
Regarding claim 11, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein the lumbosacral assist block is made from a non-slip material in order to prevent the lumbosacral assist block from moving on a floor or other surface when a user performs sit-ups with the customizable anatomical sacral-ischial apparatus.
Regarding claim 12, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a zipper is formed in a bottom of the lumbosacral assist block.  
Regarding claim 13, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, further comprises a stability elastic strap, where the stability elastic strap comprises abdominal elastic straps and the abdominal elastic straps wrap around a user's waist and are fasten together in order to accommodate a dimension of the user's waist.  
Regarding claim 14, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a stability elastic strap is attached to a top of the lumbosacral assist block.  
Regarding claim 15, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a 35sacrococcygeal device is attached to a lower part of the lumbosacral assist block and comprises an opening.  
Claims 16 and 18 depend directly from claim 15 and are objected to for the same reasons as claim 15.
Regarding claim 17, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a distance is measured between a user's coccygeal and sacral and the lumbosacral assist block has a same number as the distance between the user's coccygeal and sacral and the lumbosacral assist block is capable of being customizable to fit an anatomical shape and size of a sacrum bone of the user of the customizable anatomical sacral-ischial apparatus.  
Regarding claim 19, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a distance is measured between a user's coccygeal and ischial and the hip stability pad has a same width as 36the distance between the user's coccygeal and ischial and the hip stability pad is capable of being customizable to fit exactly a size and shape of ischial bones of the user.  
Regarding claim 20, none of the prior art either alone or in combination teach or suggest all the limitations of the preceding claims and further reciting, wherein a lumbosacral angle θ is formed on the lumbosacral assist block and is located on the lumbosacral assist block at a position where a vertebra L5 contacts the lumbosacral angle θ when a user performs sit-ups with the customizable anatomical sacral-ischial apparatus.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784